Weaver, J.
(dissenting).— The defendant, acting in conjunction with Meek, invited the plaintiff to Missouri, knowing that he was unacquainted with land values there. Concerning the land in question, they falsely represented to him that they had it listed in their agency at a net price to the owner of $45 per acre, to which they proposed to add the sum of $1 per acre as their commission. Belying on these representations, plaintiff undertook to make the purchase on the terms stated; that is, to pay the net price which the owner demanded and $1 per acre commission. As a matter of fact, the owner’s price was but $40 per acre, and by this fraud defendant and his confederate received six times the commission which they induced plaintiff to believe they were receiving from him. The bare statement of the facts is sufficient to characterize the conduct of the plaintiff and Meek as grossly fraudulent. By a conscious and systematic scheme of misrepresentation on their part, the plaintiff has lost, and they have gained, a large sum of money. To permit them to retain it is to put the seal of the law’s approval upon a gross wrong. It is the province of courts of justice to detect and defeat fraud without regard to the disguises under which it has operated. If there be any case calling more loudly for the exercise of this function than is presented by the record before us, it certainly has not come under my observation. As to the amount of recovery, it is enough to say that, where two or more persons combine to defraud another, the law *660will not apportion their liability, and each will be held to answer for the full amount of the damage resulting from their common wrong.
I am therefore of the opinion that the judgment of the district court should be affirmed.
Ladd, J., joining in dissent.